EXHIBIT 10.2


THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAW. THESE SECURITIES MAY NOT BE SOLD OR OFFERED FOR SALE IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR AN EXEMPTION THEREFROM.


THIS WARRANT MAY NOT BE EXERCISED EXCEPT IN COMPLIANCE WITH ALL APPLICABLE
FEDERAL AND STATE SECURITIES LAWS TO THE REASONABLE SATISFACTION OF THE COMPANY
AND LEGAL COUNSEL FOR THE COMPANY.
 
Void after 5:00 P.M., Fort Lauderdale,
Florida time, on September 28, 2006.
Right to Purchase ________ Shares of the Common Stock
of Streicher Mobile Fueling, Inc.

 
STREICHER MOBILE FUELING, INC.


STOCK PURCHASE WARRANT


Streicher Mobile Fueling, Inc., a Florida corporation (the “Company”), hereby
certifies that for value received, __[Name, Address and Social Security Number
of Holder]_ or his/hers/its permitted assigns (the “Holder”), is entitled to
purchase, subject to the terms and conditions hereinafter set forth, an
aggregate of _________ (___) fully paid and nonassessable shares (“Shares”) of
the common stock of the Company (“Common Stock”), at an exercise price per Share
equal to two dollars and fifty-four cents ($2.54) per Share. The number of
Shares to be received upon the exercise of this Warrant and the price to be paid
for a Share may be adjusted from time to time as hereinafter set forth. The
exercise price of a Share in effect at any time and as adjusted from time to
time is hereinafter referred to as the “Warrant Price.”


1. Term. The purchase right represented by this Warrant for ______ Shares is
exercisable for a period of ninety (90) days, but in no event later than 5:00
P.M., Fort Lauderdale, Florida time, on September 28, 2006 (the “Expiration
Date”), unless extended by mutual agreement of the Company and Holder. The
Company shall be under no obligation to furnish to any Holder a notice of the
expiration of this Warrant.
 
2. Method of Exercise; Payment; Issuance of New Warrant.
 
(a) Subject to Section 1 hereof, the purchase right represented by this Warrant
may be exercised by any Holder hereof, in whole or in part, by the surrender of
this Warrant (together with a duly executed notice of exercise, substantially in
the form attached hereto as Exhibit A) at the principal office of the Company
and the payment to the Company of an amount
 
 
 

--------------------------------------------------------------------------------

 
 
equal to the then applicable Warrant Price per Share multiplied by the number of
Shares then being purchased. Payment shall be made by the Holder only by
surrender and cancellation of the promissory note dated ______ made by the
Company in favor of the Holder (the “Note”) including all or any portion of the
principal, interest and any prepayment penalty then owed upon payment of the
Note, with the tender by Purchaser of any portion of the principal as payment
for the exercise of the Warrant being deemed a payment of the Notes by the
Company to the extent of such exercise. If the Company is merged, acquired or
consolidated pursuant to a transaction in which the Company is not the surviving
party, such Holder may elect, or the Company may require, on the date of such
merger, acquisition or consolidation, Holder to surrender some or all of the
rights represented by this Warrant in exchange for a number of Shares equal to
the value (as determined below) of the Warrant being surrendered, in which case
the number of Shares to be issued to the Holder upon such surrender shall be
computed using the following formula:
 
X = Y(A-B)
A
 
Where:

  X = the number of shares of Common Stock to be issued to the Holder.

       

 
Y
=
the number of shares of Common Stock with respect to which this Warrant is being
exercised.

       

  A = the fair market value of one share of Common Stock.

       

  B = Warrant Price.

 
(b) If any Holder does surrender such exercise right in conjunction with a
merger, acquisition or other consolidation pursuant to which the Company is not
the surviving party, then the fair market value of one share of Common Stock
shall be the value received by the holders of the Company’s Common Stock
pursuant to such transaction for each share of Common Stock, and such purchase
shall be effective upon the closing of such transaction, subject to the due,
proper and prior surrender of this Warrant; or
 
(c) In the event of an exercise of the purchase right represented by this
Warrant, certificates for the Shares of stock so purchased shall be delivered to
the exercising Holder hereof within thirty (30) days of the effective date of
such purchase and, unless this Warrant has been fully exercised or expired, a
new Warrant representing the portion of the Shares, if any, with respect to
which this Warrant shall not then have been exercised shall also be issued to
such Holder hereof within such thirty-day period. Upon the effective date of
such purchase, the exercising Holder shall be deemed to be the holder of record
of the Shares, even if a certificate representing such Shares has not been
delivered to such Holder or if such Shares have not yet been set forth on the
stock transfer books of the Company.
 
3. Stock Fully Paid; Reservation of Shares. All Shares which may be issued upon
the exercise of the rights represented by this Warrant will, upon issuance, be
fully paid and nonassessable, and free from all taxes, liens and charges with
respect to the issue thereof.
 
 
-2-

--------------------------------------------------------------------------------

 
 
During the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have authorized, and reserved for the
purpose of the issue upon exercise of the purchase rights evidenced by this
Warrant, a sufficient number of Shares of its Common Stock to provide for the
exercise of the rights represented by this Warrant.
 
4. Adjustment of Warrant Price and Number of Shares. The number and kind of
securities purchasable upon the exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:
 
(a) Reclassification or Merger. In case of any reclass-ification or change of
outstanding securities of the class issuable upon exercise of this Warrant
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination), or in
case of any merger of the Company with or into another corporation (other than a
merger with another corporation in which the Company is a continuing corporation
and which does not result in any reclassifi-cation or change of outstanding
securities issuable upon exercise of this Warrant), or in case of any sale of
all or substantially all of the assets of the Company, the Company shall, as a
condition precedent to such transaction, (i) require the surrender of the
Warrant pursuant to Section 2 hereof, or (ii) execute a new Warrant or cause
such successor or purchasing corporation, as the case may be, to execute a new
Warrant, providing that the Holders shall have the right to exercise such new
Warrant and upon such exercise to receive, in lieu of each Share of Common Stock
theretofore issuable upon exercise of this Warrant, the kind and amount of
shares of stock, other securities, money and property receivable upon such
reclassification, change or merger by the holder of one share of Common Stock,
or (iii) any combination thereof. Such new Warrant shall provide for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Section 4. The provisions of this Section 4(a) shall
similarly apply to successive reclassifications, changes, mergers and transfers.
 
(b) Subdivision or Combination of Shares. If the Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its Common
Stock, the Warrant Price shall be proportionately decreased in the case of a
subdivision or increased in the case of a combination.
 
(c) Stock Dividends. If the Company at any time while this Warrant is
outstanding and unexpired shall pay a dividend or other distribution with
respect to Common Stock or any other equity interest in the Company which is
payable in Common Stock (except any distribution specifically provided for in
the foregoing Sections 4(a) and 4(b)) then the Warrant Price shall be adjusted,
from and after the date of determination of stockholders entitled to receive
such dividend or distribution to that price determined by multiplying the
Warrant Price in effect immediately prior to such date of determination by a
fraction (a) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately prior to such dividend or distribution and
(b) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution.
 
(d) Adjustment of Number of Shares. Upon each adjustment in the Warrant Price,
the number of Shares of Common Stock purchasable hereunder shall be adjusted, to
the
 
 
-3-

--------------------------------------------------------------------------------

 
 
nearest whole Share, to the product obtained by multiplying the number of Shares
purchasable immediately prior to such adjustment in the Warrant Price by a
fraction, the numerator of which shall be the Warrant Price immediately prior to
such adjustment and the denominator of which shall be the Warrant Price
immediately thereafter.
 
5. Notice of Adjustments. Whenever the Warrant Price shall be adjusted pursuant
to Section 4 hereof, the Company shall make a certificate signed by its chief
financial officer setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the Warrant Price or Prices after giving effect to such
adjustment, and shall cause copies of such certificate to be mailed (by first
class mail, postage prepaid) to the Holder.
 
6. Notice of Certain Actions. In the event that the Company shall propose at any
time:
 
(i) to declare any dividend or distribution upon any class or series of its
stock, whether in cash, property, stock or other securities, whether or not a
regular cash dividend and whether or not out of earnings or earned surplus;
 
(ii) to offer for subscription pro rata to the Holders of any class or series of
its stock any additional shares of stock of any class or series or other rights;
 
(iii) to effect any reclassification or recapitalization of its Common Stock
outstanding involving a change in the Common Stock; or
 
(iv) to merge or consolidate with or into any other corporation, or sell, lease
or convey all or substantially all its assets or property, or to liquidate,
dissolve or wind up, whether voluntary or involuntary,
 
then in connection with each such event, the Company shall send to the Holder:
 
(1) in respect of the matters referred to in (i) and (ii) above, at least ten
(10) days’ prior written notice of the date on which a record shall be taken for
such dividend, distribution or subscription rights (and specifying the date on
which the holders of Common Stock shall be entitled thereto) or for determining
rights to vote;
 
(2) in the case of the matters referred to in (iii) and (iv) above, at least ten
(10) days’ prior written notice of the date for the determination of
stockholders entitled to vote thereon (and specifying the date on which the
holders of Common Stock Shares shall be entitled to exchange their Common Stock
for securities or other property deliverable upon the occurrence of such event);
and
 
(3) prompt notice of any material change in the terms of any transaction
described in (i) through (iv) above.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Each such written notice shall be delivered personally or given by first class
mail, postage prepaid, addressed to the Holders of the Warrants at the address
for each such Holder as shown on the books of this Company.
 
7. Fractional Shares. No fractional Shares of Common Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional Shares
the Company shall make a cash payment therefore in an amount determined in such
reasonable manner as may be prescribed by the board of directors of the Company.


8. Compliance with Securities Act. The Holders, by acceptance hereof, agree that
this Warrant and the Shares to be issued upon exercise hereof are being acquired
for investment and that no Holder will offer, sell or otherwise dispose of this
Warrant or any Shares to be issued upon exercise hereof except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended (the “Securities Act”). Upon any acquisition or exercise of
this Warrant or any portion thereof, the exercising Holder shall confirm in
writing, in a form attached hereto as Exhibit B, that the Shares so purchased
are being acquired for investment and not with a view toward distribution or
resale other than by a registration statement filed by the Company. In addition,
in the absence of such registration, the exercising Holder shall provide such
additional information regarding such Holder’s financial and investment
background as the Company may reasonably request. All Shares issued upon
exercise of this Warrant (unless registered under the Securities Act) shall be
stamped or imprinted with a legend in substantially the following form:
 
The Shares represented by this Certificate have not been registered under the
Securities Act of 1933 (the “Securities Act”) or the securities laws of any
state and are “restricted securities” as that term is defined in Rule 144 under
the Securities Act. Such Shares may not be offered for sale, sold or otherwise
transferred except pursuant to an effective registration statement under the
Securities Act and the applicable state securities laws or pursuant to an
exemption from registration thereunder, the availability of which is to be
established to the satisfaction of counsel to the issuer.


9. Rights of Stockholders. Holder shall not be entitled to vote or receive
dividends or be deemed the holder of Common Stock or any other securities of the
Company which may at any time be issuable on the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon Holder,
any of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value or change of stock to no par value, consolida-tion, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise before the Warrant or Warrants
shall have been exercised and the Shares purchasable upon the exercise hereof
shall have become deliverable, as provided herein.
 
 
-5-

--------------------------------------------------------------------------------

 
 
10. Governing Law. The terms and conditions of this Warrant shall be governed by
and construed in accordance with Florida law.
 
11. Miscellaneous. The headings in this Warrant are for purposes of convenience
and reference only, and shall not be deemed to constitute a part hereof. This
Warrant and any term hereof may be changed, waived, discharged or terminated by
an instrument in writing signed by the Company and the registered Holder hereof.
All notices and other communications from the Company to Holder shall be mailed
by first-class registered or certified mail, postage prepaid, to the address
furnished to the Company in writing by the last Holder of this Warrant who shall
have furnished an address to the Company in writing.
 
STREICHER MOBILE FUELING, INC.
 




By:  ______________________________
Richard E. Gathright, President and
Chief Executive Officer


Issue Date: June 30, 2006
 
 
-6-

--------------------------------------------------------------------------------

 

EXHIBIT A
TO STOCK PURCHASE WARRANT




NOTICE OF EXERCISE


TO: STREICHER MOBILE FUELING, INC.


1. The undersigned hereby elects to purchase ____________ Shares of Common Stock
of Streicher Mobile Fueling, Inc. pursuant to the terms of the attached Warrant,
and tenders herewith payment of the purchase price of such Shares in full,
together with all applicable transfer taxes, if any.


2. Please issue a certificate or certificates representing said Shares of Common
Stock in the name of the undersigned or in such other names as is specified
below:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
3. [For use only in the absence of an effective registration statement covering
the Shares] The undersigned represents that the aforesaid Shares of Common Stock
are being acquired for the account of the undersigned for investment and not
with a view to, or for resale in connection with, the distribution thereof and
that the undersigned has no present intention of distributing or reselling such
Shares. In support thereof, the undersigned has executed an Investment
Representation Statement attached hereto as Exhibit B.






Date:___________________________________                    
_____________________________________
(Signature)
 
 
A-1

--------------------------------------------------------------------------------

 


EXHIBIT B
TO STOCK PURCHASE WARRANT




INVESTMENT REPRESENTATION STATEMENT
 




PURCHASER:           _____________________________   


COMPANY:  STREICHER MOBILE FUELING, INC.


SECURITY:  COMMON STOCK PURCHASE WARRANT AND UNDERLYING COMMON STOCK


AMOUNT:                _____________________________   


DATE:                        _____________________________ 




In connection with the purchase of the above-listed securities (the
“Securities”), the undersigned (the “Purchaser”) represents to the Company the
following:


(a) The Purchaser is aware of the Company’s business affairs and financial
condition, and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. The Purchaser is
purchasing these Securities for the Purchaser’s own account for investment
purposes only and not with a view to, or for the resale in connection with, any
“distribution” thereof for purposes of the Securities Act of 1933, as amended
(the “Securities Act”).


(b) The Purchaser understands that the Securities have not been registered under
the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of the
Purchaser’s investment intent as expressed herein. In this connection, the
Purchaser understands that, in the view of the Securities and Exchange
Commission (“SEC”), the statutory basis for such exemption may be unavailable if
the Purchaser’s representation was predicated solely upon a present intention to
hold these Securities for the minimum capital gains period specified under tax
statutes, for a deferred sale, for or until an increase or decrease in the
market price of the Securities, or for a period of one year or any other fixed
period in the future.


(c) The Purchaser further understands that the Securities must be held
indefinitely unless subsequently registered under the Securities Act or unless
an exemption from registration is otherwise available. Moreover, the Purchaser
understands that the Company is under no obligation to register the Securities
except as set forth in the Warrant. In addition, the Purchaser understands that
the certificate evidencing the Securities will be imprinted with a legend which
prohibits the transfer of the Securities unless they are registered or such
registration is not required in the opinion of counsel for the Company.
 
 
B-1

--------------------------------------------------------------------------------

 


(d) The Purchaser is aware of the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof (or from an affiliate of such issuer), in a non- public offering subject
to the satisfaction of certain conditions.


(e) The Purchaser further understands that at the time the Purchaser wishes to
sell the Securities there may be no public market upon which to make such a
sale.


(f) The Purchaser further understands that in the event all of the requirements
of Rule 144 are not satisfied, registration under the Securities Act, compliance
with Regulation A, or some other registration exemption will be required; and
that, notwithstanding the fact that Rule 144 is not exclusive, the Staff of the
SEC has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.





 
Signature of Purchaser:
        Date:________________________________ _____________________________

 

 
 
B-2

--------------------------------------------------------------------------------

 
 